DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 149, 151-158, 161-165 and 168 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,428,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to aptamers targeted to complement factor D which, while they recite the elements differently, are directed to structures which overlap the instant claims. The patent claims recite that the aptamer . 
With regard to claim 155, patent claim 13 recites the presence of modified nucleotides. Upon reading this claim the person of ordinary skill would consult the ’330 specification to determine suitable modifications and would find at column 6 that a nuclease stabilized backbone is contemplated in the context of modified nucleotides.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim is indefinite 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”


In the instant case, the aptamers are nucleotide sequences and require sequence identifiers. To claim the particular modifications, this can be done by incorporating the text from the relevant cells of the table.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 149-154, 156-158 and 161-165 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka et al. (US 9,278,108, cited on IDS).
Takenaka et al. disclose an aptamer, designated as R8C6_1-18 and shown in figure 19, which comprises a terminal stem having a tail at the 5’ end, an asymmetric loop where the first loop has 1 nucleotide and the second loop has 3 nucleotides, and a terminal loop of 5 nucleotides. In example 4 Takenaka et al. disclose this aptamer wherein the U and C residues are 2’-fluorinated. At columns 5-6 Takenaka et al. disclose the aptamers of their invention are preferably resistant to nucleases and teach that one way of imparting nuclease resistance is conjugate with PEG at the 5’ and/or 3’ .

Claims 149, 151-154, 156-158 and 164-168 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2014/0235701).
Jin et al. teach aptamers to NGF having the secondary structure shown at paragraph 20, which comprises a terminal stem of 4 base pairs, an asymmetric internal loop wherein the first loop has 3 nucleotides and the second loop has 4 nucleotides, an internal stem of 9 base pairs and a single terminal loop of 7 nucleotides. See also SEQ ID NO: 12, shown in figure 2. 
Jin et al. further disclose at paragraph 25 that the aptamer can be modified with inverted dT or polyethylene glycol at the 5' end or 3' end of the aptamer. The aptamer can further comprise modifications at the 2'-position of ribose with fluorine or methoxy. 
Example 4 discloses the production of SEQ ID NO: 12 with 2’-fluoro modifications and its use in a biological system. Jin et al. do not specifically teach administering this aptamer will modulate complement factor D, but because they teach a method having the same step as the instant claims, this function is considered to be inherent to performing the method.
With regard to claim 157, while Jin et al. do not explicitly teach this aptamer selectively binds or block the active site of complement factor D, because the disclosed aptamer shares the structural features of the claims and the stem loop disclosed in the instant specification (see paragraph 25) as providing active site binding it is assumed in the absence of factual evidence to the contrary that Jin’s aptamer will have these functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 149, 151-154, 155-158 and 164-168 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. as applied to claims 149, 151-154, 156-158 and 164-168 above.
The teachings of Jin et al. are described in the previous rejection. Jin et al. further teach at paragraph 83 the phosphate group of their aptamers may be altered to confer resistance to nuclease and hydrolysis.  
Jin et al. do not disclose an aptamer such as SEQ ID NO: 12 having a nuclease stabilized backbone, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such an aptamer. One of ordinary skill in the art would do so and would expect success because Jin et al. explicitly suggest their aptamers can be made with modified backbones that provide nuclease resistance. The person of ordinary skill in the art would modify SEQ ID NO: 12 of Jin et al. because example 4 of Jin et al. demonstrates this aptamer is part of a defined genus of aptamers that are active in binding NGF. 

Allowable Subject Matter
159 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 160 will also be allowable once the 112(b) issue described above is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Tracy Vivlemore
Primary Examiner
Art Unit 1635

/Tracy Vivlemore/Primary Examiner, Art Unit 1635